UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7290



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AVERY MYRON LAWTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-96-153)


Submitted:   November 24, 2003         Decided:     December 23, 2003


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Avery Myron Lawton, Appellant Pro Se. Laura P. Tayman, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Federal inmate Avery Myron Lawton appeals the district court’s

order dismissing a successive motion to vacate his conviction for

lack of certification from this court as required in 28 U.S.C.

§ 2255.    The district court correctly held that “a successive

application   may   not   be   filed   in   the   district    court    without

authorization from the . . . court of appeals.”              In re Williams,

330 F.3d 277, 279 (4th Cir. 2003) (regarding a successive 28 U.S.C.

§ 2254 (2000) habeas corpus petition, 28 U.S.C. § 2244 (2000)).

Therefore, we affirm the district court’s dismissal of the motion.

     In accordance with our decision in United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), cert. denied,                U.S.      , 72

U.S.L.W. 3309 (U.S. Nov. 3, 2003) (No. 03-6548), we construe

Lawton’s notice of appeal and informal brief on appeal as an

application to file a successive § 2255 motion.          Id. at 208.

     To obtain authorization to file a successive § 2255 motion, a

movant must assert claims based on either:             (1) a new rule of

constitutional law, previously unavailable, made retroactive by the

Supreme   Court   to   cases   on   collateral    review;     or   (2)   newly

discovered evidence sufficient to establish that no reasonable

factfinder would have found the movant guilty.                See 28 U.S.C.

§ 2244(b)(2) (2000).       Lawton does not satisfy either of these

conditions.   Accordingly, we decline to authorize a second § 2255

motion. We affirm the order of the district court and deny Lawton’s


                                       2
implicit application for leave to file a second § 2255 motion.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3